DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US Pub. 2018/0102359; hereinafter “Cheng”).
Cheng discloses [Re claim 1] a method of forming a semiconductor device, comprising: selectively etching a superlattice structure (a structure of alternating layers 106 and 108; see fig. 4) comprising a plurality of first layers 106 and a corresponding plurality of second layers 108 alternatingly arranged in a plurality of stacked pairs 116 (page 3, paragraph 26; see fig. 4) to remove each of the first layers 106 or each of the second layers 108 to form a plurality of voids 302 in the superlattice structure (page 4, paragraph 30; see fig. 5) and a plurality of semiconductor material layers 354 (silicon nanosheet) extending between a source region 114 and a drain region 114 (page 4, paragraph 30; see fig. 5); and doping the plurality of semiconductor material layers 354 to form doped semiconductor material layers (page 4, paragraph 31; see fig. 6).
Cheng discloses [Re claim 2] wherein doping the plurality of semiconductor material layers 354 comprises exposing the semiconductor material layers 354 to a dopant gas source (a gas phase doping; page 4, paragraph 31).
Cheng discloses [Re claim 12] further comprising forming the superlattice structure on a top surface of a substrate 102 (page 3, paragraph 26; see fig. 4).
Cheng discloses [Re claim 13] further comprising forming the source region 114 adjacent a first end of the superlattice structure (left-hand side) and the drain region 114 adjacent a second opposing end of the superlattice structure (right-hand side) (page 3, paragraph 28; see fig. 4).
Cheng discloses [Re claim 14] wherein the first layers 106 comprise at least one Ill-V material (SiGe; page 3, paragraph 26) and the second layers 108 comprise at least one Ill-V material (Si; page 3, paragraph 26), the first layers 106 and second layers 108 comprising different materials (page 3, paragraph 14).
Cheng discloses [Re claim 15] wherein the first layers 106 comprise silicon germanium (SiGe) (page 3, paragraph 26) and the second layers 108 comprises silicon (Si) (page 3, paragraph 26).
Cheng discloses [Re claim 16] wherein selectively etching the superlattice structure comprises etching the silicon germanium (SiGe) first layers 106 and leaving the silicon (Si) second layers 108 (page 4, paragraph 30; see fig. 5).
Cheng discloses [Re claim 20] a computer readable medium, having instructions stored thereon which (a memory), when executed, cause a method of forming a semiconductor device (semiconductor processes can be done by using a computer and a processing machine these days based on processing steps and instructions stored in a memory), the method comprising: selectively etching a superlattice structure (a structure of alternating layers 106 and 108; see fig. 4) comprising a plurality of first layers 106 and a corresponding plurality of second layers 108 alternatingly arranged in a plurality of stacked pairs 116 (page 3, paragraph 26; see fig. 4) to remove each of the first layers 106 or each of the second layers 108 to form a plurality of voids 302 in the superlattice structure (page 4, paragraph 30; see fig. 5) and a plurality of semiconductor material layers 354 (silicon nanosheet) extending between a source region 114 and a drain region 114 (page 4, paragraph 30; see fig. 5); and doping the plurality of semiconductor material layers 354 to form doped semiconductor material layers (page 4, paragraph 31; see fig. 6).

Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiao et al. (US Pub. 2020/0075594; hereinafter “Xiao”).
Xiao discloses [Re claim 18] a horizontal gate-all-around device (page 1, paragraph 2) comprising a plurality of horizontal doped semiconductor material layers (305, 405) (page 4, paragraph 48) between a source region (306, 406) and a drain region (306, 406) (page 5, paragraph 55; see fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brand et al. (US Pub. 2016/0111495; hereinafter “Brand”) in view of Xiao.
Brand discloses [Re claim 1] a method of forming a semiconductor device, comprising: selectively etching a superlattice structure 204 comprising a plurality of first layers 224 and a corresponding plurality of second layers 226 alternatingly arranged in a plurality of stacked pairs (page 2, paragraph 18; see fig. 2B) to remove each of the first layers 224 or each of the second layers 226 to form a plurality of voids 228 in the superlattice structure 204 (page 4, paragraph 30; see fig. 2G) and a plurality of semiconductor material layers 240 (channel nanowires) extending between a source region 232 and a drain region 234 (page 4, paragraph 30; see fig. 2G).
Brand fails to disclose explicitly wherein doping the plurality of semiconductor material layers to form doped semiconductor material layers.
However, Xiao discloses wherein doping semiconductor channels 302 to form P-type semiconductor channels 305 (page 6, paragraph 67; see fig. 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to dope semiconductor channels, as taught by Xiao, in order to increase the gate controllability of holes or electrons in the channel, and to increase the device performance (Xiao, page 3, paragraph 40).
Xiao discloses [Re claim 2] wherein doping the plurality of semiconductor material layers 302 comprises exposing the semiconductor material layers 302 to a dopant gas source (a chemical vapor deposition process; page 6, paragraph 68).  The motivation statement stated in the rejection of claim 1 also applies.
Xiao discloses [Re claim 3] wherein the dopant gas source forms a surface concentration of dopant on the semiconductor material layers 302 (a boron doped dielectric layer is formed on the surface of the first semiconductor channels 302; page 6, paragraph 68; see fig. 8).  The motivation statement stated in the rejection of claim 1 also applies.
Brand discloses [Re claim 12] further comprising forming the superlattice structure 204 on a top surface 202 of a substrate 200 (page 2, paragraph 18; see fig. 2B).
Brand discloses [Re claim 13] further comprising forming the source region 232 adjacent a first end of the superlattice structure (left-hand side) and the drain region 234 adjacent a second opposing end of the superlattice structure (right-hand side) (see fig. 2E).
Brand discloses [Re claim 14] wherein the first layers 224 comprise at least one Ill-V material (SiGe; page 2, paragraph 18) and the second layers 226 comprise at least one Ill-V material (Si; page 2, paragraph 18), the first layers 224 and second layers 226 comprising different materials (page 2, paragraph 18).
Brand discloses [Re claim 15] wherein the first layers 224 comprise silicon germanium (SiGe) (page 2, paragraph 18) and the second layers 226 comprises silicon (Si) (page 2, paragraph 18).
Brand discloses [Re claim 16] wherein selectively etching the superlattice structure 204 comprises etching the silicon germanium (SiGe) first layers 224 and leaving the silicon (Si) second layers 226 (page 4, paragraph 30; see fig. 2G).
Brand discloses [Re claim 17] wherein a thickness of the first layers 224 and the second layers 226 are each about 3 nm to about 20 nm (page 2, paragraph 20).  
Brand discloses [Re claim 18] a horizontal gate-all-around device (page 1, paragraph 2) comprising a plurality of horizontal semiconductor material layers 240 between a source region 232 and a drain region 234 (page 4, paragraph 30; see fig. 2H).
Brand fails to disclose explicitly wherein the plurality of horizontal semiconductor material layers are doped. 
However, Xiao discloses wherein doping semiconductor channels 302 to form P-type semiconductor channels 305 (page 6, paragraph 67; see fig. 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to dope semiconductor channels, as taught by Xiao, in order to increase the gate controllability of holes or electrons in the channel, and to increase the device performance (Xiao, page 3, paragraph 40).
Brand discloses [Re claim 20] a computer readable medium, having instructions stored thereon which, when executed, cause a method of forming a semiconductor device (page 1, paragraph 8), the method comprising: selectively etching a superlattice structure 204 comprising a plurality of first layers 224 and a corresponding plurality of second layers 226 alternatingly arranged in a plurality of stacked pairs (page 2, paragraph 18; see fig. 2B) to remove each of the first layers 224 or each of the second layers 226 to form a plurality of voids 228 in the superlattice structure 204 (page 4, paragraph 30; see fig. 2G) and a plurality of semiconductor material layers 240 (channel nanowires) extending between a source region 232 and a drain region 234 (page 4, paragraph 30; see fig. 2G).
Brand fails to disclose explicitly wherein doping the plurality of semiconductor material layers to form doped semiconductor material layers.
However, Xiao discloses wherein doping semiconductor channels 302 to form P-type semiconductor channels 305 (page 6, paragraph 67; see fig. 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to dope semiconductor channels, as taught by Xiao, in order to increase the gate controllability of holes or electrons in the channel, and to increase the device performance (Xiao, page 3, paragraph 40).

Allowable Subject Matter
Claims 4-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 4 recites further comprising exposing the semiconductor material layers with the surface concentration of dopant thereon to an anneal environment to homogenize the dopant concentration throughout a thickness of the semiconductor material layers.  
Claim 19 the doped semiconductor material layers comprise a homogeneous concentration of dopant.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claim 5-11 depend from claim 4, so they are objected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        May 27, 2022